PER CURIAM.
We summarily reverse the order granting an ore tenus motion to dismiss an information which charges the defendant with grand theft of an automobile. State v. Adderly, 411 So.2d 981 (Fla. 3d DCA 1982) (a motion to dismiss an information must specifically allege the grounds on which it is based); Fla.R.Crim.P. 3.190(a).1
*1038Reversed and remanded for further consistent proceedings.

. Pursuant to Florida Rule of Criminal Procedure 3.191(g), the State has a ninety day period in which to bring the defendant to trial following the date of receipt by the trial court of this mandate.